Citation Nr: 0607762	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-36 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which denied the veteran's claim for service 
connection for PTSD.

The veteran indicated in a December 2003 substantive appeal 
(Form 9) that he desired a hearing before a Veterans Law 
Judge at the RO (i.e., Travel Board hearing).  However, in a 
March 2005 correspondence, the veteran's representative 
indicated that the veteran wished to withdraw the hearing 
request.  38 U.S.C.A. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is medical evidence of a current diagnosis of PTSD 
but the preponderance of the evidence is against verification 
of an in-service stressor upon which the diagnosis was based.






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in October 2003, 
supplemental statements of the case (SSOC) dated in June 2004 
and July 2005, and letters regarding the VCAA in May 2002 and 
April 2005, the veteran was provided with the applicable law 
and regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The May 2002 and April 2005 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The May 
2002 and April 2005 letters specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  He was notified and aware of 
the avenues through which he might obtain evidence to 
substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has taken 
all appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, there is VA medical evidence to show that the 
veteran has been diagnosed and treated for PTSD. The primary 
impediment to a grant of service connection for PTSD here is 
the absence of combat duty or a verified in-service stressor 
upon which a diagnosis of PTSD was based.  Under these 
circumstances, a medical examination or opinion is not 
necessary to make a decision on the claim.  Id.   
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran's service medical records are negative for any 
treatment, findings or diagnoses of a psychiatric disorder.

The veteran's service personnel records show that he 
participated in the Vietnam Counteroffensive Phase II.   The 
veteran's Form DD-214 shows that the veteran did not receive 
decorations, medals, badges, commendations, citations, or 
campaign ribbons indicating combat.  

Treatment records dated from January 2002 to August 2002 from 
the Vet Center show that the veteran endorsed several PTSD 
symptoms.

In an October 2003 statement, the veteran stated that during 
his service in Vietnam, he got shot at twice by snipers and 
that his unit received mortar attacks one night.  Nobody got 
hurt in the mortar attack and the veteran's unit returned 
fire, however, the veteran did not fire on anyone.  One night 
the veteran walked into a mortuary by mistake and he saw many 
corpses that had dog tags in their mouths.  He also saw 
several casualties brought in as he was near a medical group.  
In particular, he remembered seeing one guy who was brought 
in totally burned.    

VA medical treatment records dated in November 2002 and 
January 2003 show that the veteran was diagnosed with PTSD.

The veteran testified at a March 2004 hearing that he saw 
many corpses that were being prepped and ready to be shipped 
back to the United States.  The veteran's friend that he 
noticed big changes in the veteran after his service in 
Vietnam.

VA medical treatment record dated in June 2004 shows a 
diagnosis of PTSD.  

In a June 2005 statement, the veteran reported that his 
mother notified him of a death of a friend by the name of 
G.A.I. who had served in Vietnam.  The veteran stated once 
again that he was involved in rocket and mortar attacks and 
that his unit was in direct support of the 196th light 
infantry unit.

In a May 2005 statement, the veteran's mother reported that 
the veteran had changed since his service from Vietnam.  She 
stated that the veteran's experiences in Vietnam had made him 
a different person.

VA medical treatment records dated in August 2005 show that 
the veteran was diagnosed with PTSD.

Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults. The veteran's contentions do not 
involve a personal assault.]

The Board acknowledges that the veteran has received medical 
diagnoses of PTSD, attributed to his account of his military 
service.  Nevertheless, the Board is unable to accept the 
diagnosis as based upon a confirmed stressor because the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which credibly supports his account of 
in-service stressors.

The Board must therefore assess the credibility and weight of 
all the evidence, including the medical evidence.  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

In this case, the Board finds that the veteran did not engage 
in combat with the enemy.  Although the veteran's service 
personnel records show that he participated in the Vietnam 
Counteroffensive Phase II, there is no indication that he 
received any decorations, medals, badges, commendations, 
citations, or campaign ribbons indicating combat.  There is 
no indication in the personnel records that he was assigned 
to or participated in combat duties.

The veteran has provided varying stressor statements.  He 
contends that he was shot at by snipers, that his unit 
received mortar attacks and that he saw the bodies of many 
soldiers in a mortuary.  The veteran has also alleged that a 
friend was killed in Vietnam.  However, he acknowledged that 
news of the friend's death was provided to him by his mother.  
There is no evidence that the veteran served with this friend 
or witnessed his death.  In this regard, the Board notes that 
the veteran's claimed stressors are unverified and 
unverifiable.  That is, without specific identifying 
information such as dates, places, and/or names of 
individuals involved in the alleged stressor events, there is 
no possible way the events could be corroborated, and his 
alleged in-service stressors relating to anecdotal incidents 
rather than verifiable attacks by the enemy, have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  In essence, the veteran's 
lack of detail about the alleged incidents makes it 
impossible for them to be verified.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2005).     

The Board has concluded that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, and there is no 
credible supporting evidence of his reported in-service 
stressors.  Therefore, the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD, 
and it must be denied.  38 U.S.C.A. § 5107 (West 2002); also 
see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


